Opinion by
Mr. Justice Dean,
The facts are so clearly and concisely stated by the learned judge of the orphans’ court that repetition of them is unnecessary.
The assignments of error, though four in number, are one in substance. They deny the jurisdiction of the orphans’ court in 1875 to adjudicate the balance of $538 against the decedent, in the proceedings against John C. Gilmore, administrator.
We are of the opinion that the court had jurisdiction. It was clearly shown that this balance of the fund was in Judge Watts’s hands; that while' Gilmore was nominally administrator, Judge Watts, in fact, performed all the duties of the office ; that be was both attorney and surety for the administrator. When Gilmore was cited to account, and alleged the trust fund had not been received by him, but by his counsel, Judge Watts submitted himself to the jurisdiction, was represented before the auditor by counsel, and in his own testimony, while admitting the receipt of the money, alleged he had paid it to Mrs. Gilmore by crediting it on the purchase money due from her to him on a house and lot. She admitted that part of the sum belonging to her had been thus applied, but averred there was still a balance in his hands of $330.10, which, with interest added, *13made tbe whole balance $538, the amount claimed before the auditor. The auditor, after full hearing, so found, his report was confirmed by the court, and no appeal taken. This litigation was in 1875 and the years immediately preceding. All the parties were then living; all are since dead. Although Judge Watts survived until 1889, this decree against him remained undisturbed.
The jurisdiction, both over the subject and the person, is denied. The orphans’ court would not have had jurisdiction to settle the individual accounts between Judge Watts and Mrs. Gilmore on the purchase of the house and lot; but that was not the subject of which it took jurisdiction. It had jurisdiction over the estate of which John C. Gilmore was administrator; it was its duty to lay its hands on the assets of this estate and turn them over to those entitled to receive them. The administrator who ought to have had the money alleged Judge Watts had it; he admitted he once did have it, but alleged he had paid it to Mrs. Gilmore, the party entitled to it. The orphans’ court then undertook to determine whether any part of it was still in his possession, and found there was $330.10 of the $879.56 he had collected still in his hands. Incidentally this involved an inquiry as to how much of the money had been credited to Mrs. Gilmore on the house she had bought from him; but this was not the purpose of the inquiry; its sole purpose was the ascertainment of how much of the money of the estate he still had.
While the jurisdiction of the orphans’ court is restricted to particular subjects, the estates of decedents and minors, its powers necessary to the exercise of this jurisdiction are not restricted ; within its domain, they are as unlimited as those of a court of chancery: Barklay’s Estate, 10 Pa. 390; Kittera’s Estate, 17 Pa. 423. Over these subjects the jurisdiction is exclusive, and therefore as extensive as the demands of justice: Shollenberger’s Appeal, 21 Pa. 341; Bell’s Appeal, 71 Pa. 465. And all persons are amenable to the jurisdiction who have possession of the trust property: Brooke’s Appeal, 102 Pa. 150; Odd Fellows Savings Bank’s Appeal, 123 Pa. 356. In this last case cited, the bank had no further connection with the estate in process of administration than having in its possession 133 shares of Allegheny Gas Stock, illegally assigned *14to it by one of the executors. The bank demurred, averring the subject-matter of litigation was not within the jurisdiction of the orphans’ court; that court overruled the demurrer, and this court on appeal affirmed the decree, holding that “ the power of the orphans’ court is only limited by the necessities of the case, and by its duty to administer equity in accordance 'with established rules. -In such case, it needs no other court to finish its work.” In that case, the bank claimed the stock as its own, by a regular transfer for a valuable consideration. Here Judge Watts did not claim the money, but only alleged he had already paid it to Mrs. Gilmore. The fact in dispute was determined against him by the orphans’ court. That is the end of the matter.
The decree is affirmed and appeal dismissed at costs of appellant.